     Case 5:17-cv-00220-LHK Document 1375 Filed 01/21/19 Page 1 of 4



 1   KEKER, VAN NEST & PETERS LLP           MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest - # 84065           Richard S. Taffet (pro hac vice)
 2   rvannest@keker.com                     richard.taffet@morganlewis.com
     Eugene M. Paige - # 202849             101 Park Avenue
 3   epaige@keker.com                       New York, NY 10178-0060
     Justina Sessions - # 270914            Telephone: (212) 309-6000
 4   jsessions@keker.com                    Facsimile: (212) 309-6001
     633 Battery Street
 5   San Francisco, CA 94111-1809           MORGAN, LEWIS & BOCKIUS LLP
     Telephone:     415 391 5400            Willard K. Tom (pro hac vice)
 6   Facsimile:     415 397 7188            willard.tom@morganlewis.com
                                            1111 Pennsylvania Avenue NW
 7   CRAVATH, SWAINE & MOORE LLP            Washington, DC 20004-2541
     Gary A. Bornstein (pro hac vice)       Telephone: (202) 739-3000
 8   gbornstein@cravath.com                 Facsimile: (202) 739-3001
     Yonatan Even (pro hac vice)
 9   yeven@cravath.com                      MORGAN, LEWIS & BOCKIUS LLP
     825 Eighth Avenue                      Geoffrey T. Holtz (SBN 191370)
10   New York, New York 10019-7475          gholtz@morganlewis.com
     Telephone: (212) 474-1000              One Market, Spear Street Tower
11   Facsimile: (212) 474-3700              San Francisco, CA 94105-1596
                                            Telephone: (415) 442-1000
12   Attorneys for Defendant                Facsimile: (415) 442-1001
     QUALCOMM INCORPORATED
13

14                          UNITED STATES DISTRICT COURT

15                       NORTHERN DISTRICT OF CALIFORNIA

16
                                   SAN JOSE DIVISION
17

18
     FEDERAL TRADE COMMISSION,               Case No. 5:17-cv-00220-LHK
19
                      Plaintiff,             QUALCOMM INCORPORATED’S
20                                           RESPONSE TO THE FTC’S
                vs.                          ADMINISTRATIVE MOTION
21
     QUALCOMM INCORPORATED,                  REGARDING THE FTC’S REBUTTAL
22   a Delaware corporation,                 CASE

23                    Defendant.             Judge: Hon. Lucy H. Koh
24

25

26

27

28

                                                  QC Response to FTC’s Administrative Motion
                                                          Case No. 5:17-cv-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1375 Filed 01/21/19 Page 2 of 4



 1          Defendant Qualcomm Incorporated (“Qualcomm”) respectfully submits this response to

 2   the FTC’s Administrative Motion To Begin Rebuttal Case on January 28, 2019 (ECF No. 1374).

 3          Qualcomm anticipates resting its case in the afternoon of January 25, 2019. Based on the

 4   remaining trial time available to both parties (11 hours, 52 minutes) and the average amount of

 5   trial time that has been used each day so far at trial (approximately five and a half hours), it is

 6   possible that both parties could complete their trial presentations by the end of the day on Friday,

 7   January 25, or come close to doing so. Nevertheless, Qualcomm does not oppose in principle the

 8   FTC’s request to defer beginning its rebuttal case until the morning of Monday, January 28.

 9          The FTC, however, has not proposed a practical schedule to govern the disclosure of

10   rebuttal witnesses and evidence or for submission of any high priority objections in light of its

11   request to delay its rebuttal case. For Monday trial days during both parties’ cases (or for

12   Tuesday, January 22, when Monday, January 21 was a Court holiday), the Court has required the

13   parties to identify witnesses and to disclose evidence sufficiently in advance to permit the

14   submission of high priority objections on the preceding Friday by 8:00 a.m. The FTC seeks a

15   special exception to this rule for its rebuttal case that would result in high priority objections

16   being submitted on Sunday, January 27, without good cause. Further, because the FTC has stated

17   that it reserves the right to seek rebuttal testimony from Qualcomm employees—who would have

18   to rearrange their professional schedules and travel to San Jose to testify—the FTC’s proposal to

19   delay identifying rebuttal witnesses until 8:00 p.m. on Friday, January 25, less than three days

20   before the last day of trial, leaves Qualcomm and those witnesses in an untenable position.

21          The FTC asserts that it should be permitted to defer the disclosure of rebuttal witnesses

22   and evidence until after Qualcomm presents the testimony of Prof. Aviv Nevo and Alex Rogers,

23   who will testify on January 25. The testimony of both witnesses, however, will not be a surprise

24   to the FTC. The FTC has an expert report submitted by Prof. Nevo (and Prof. Shapiro already

25   has served an expert report purporting to rebut it) and an extensive, two-day deposition of

26   Mr. Rogers. And the FTC will receive a disclosure of HPO evidence (trial exhibits and

27   demonstratives) for both of these witnesses on Wednesday morning by 8:00 a.m. Further, the

28   FTC already has received a disclosure of all remaining deposition testimony Qualcomm will


                                                        1         QC Response to FTC’s Administrative Motion
                                                                          Case No. 5:17-cv-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1375 Filed 01/21/19 Page 3 of 4



 1   introduce in its case; there is no basis for its request to defer disclosing rebuttal deposition

 2   testimony for several more days. Even if it is possible that the FTC will need to add rebuttal

 3   evidence based on some unanticipated element of the January 25 live witnesses’ testimony, that is

 4   not a reason to delay the FTC’s disclosure of all rebuttal witnesses and evidence. The FTC

 5   should be required to disclose rebuttal witnesses and evidence according to the schedule the Court

 6   and the parties have used during past weeks:

 7             Wednesday, January 23 at 6:00 p.m.: the FTC identifies rebuttal witnesses and

 8              discloses rebuttal deposition designations

 9             Thursday, January 24 at 8:00 a.m.: the parties disclose HPO evidence for the

10              FTC’s rebuttal witnesses, and Qualcomm identifies completeness designations

11             Friday: January 25, at 8:00 a.m.: the parties submit high priority objections for

12              the January 28 trial day

13          Further, the FTC’s request to delay its rebuttal case poses another practical problem

14   relating to the deadline for high priority objections to closing argument slides, which is currently

15   5:00 p.m. on Monday, January 28. Qualcomm may need to address the FTC’s rebuttal case in its

16   closing arguments. However, if the FTC’s rebuttal case does not even begin until the morning of

17   January 28, it would be impractical for the parties to finish preparing and exchange closing

18   argument slides, to meet and confer, and to brief high priority objections in the few hours

19   between the close of the FTC’s case and the 5:00 p.m. HPO deadline. And it would be unfairly

20   prejudicial to require Qualcomm to provide the FTC its closing argument slides before the FTC

21   has rested its rebuttal case, when the FTC will have a unique, one-sided opportunity to address

22   Qualcomm’s closing arguments in ongoing expert or other testimony. Accordingly, if the FTC’s

23   Motion is granted, Qualcomm respectfully requests that the parties be ordered to submit high

24   priority objections regarding closing argument slides no later than 8:00 a.m. on Tuesday,

25   January 29.

26

27

28


                                                        2         QC Response to FTC’s Administrative Motion
                                                                          Case No. 5:17-cv-00220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1375 Filed 01/21/19 Page 4 of 4



 1   Dated: January 21, 2019                   CRAVATH, SWAINE & MOORE LLP

 2
                                         By:   s/ Gary A. Bornstein
 3                                             Gary A. Bornstein (pro hac vice)
                                               Yonatan Even (pro hac vice)
 4                                             CRAVATH, SWAINE & MOORE LLP
                                               Worldwide Plaza
 5                                             825 Eighth Avenue
                                               New York, NY 10019-7475
 6                                             Tel.: (212) 474-1000
                                               Fax: (212) 474-3700
 7                                             gbornstein@cravath.com
                                               yeven@cravath.com
 8
                                               Robert A. Van Nest (SBN 84065)
 9                                             Eugene M. Paige (SBN 202849)
                                               Justina Sessions (SBN 270914)
10                                             KEKER, VAN NEST & PETERS LLP
                                               633 Battery Street
11                                             San Francisco, CA 94111-1809
                                               Telephone: (415) 391-5400
12                                             Facsimile: (415) 397-7188
13                                             Richard S. Taffet (pro hac vice)
                                               MORGAN, LEWIS & BOCKIUS LLP
14                                             101 Park Avenue
                                               New York, NY 10178-0060
15                                             Tel.: (212) 309-6000
                                               Fax: (212) 309-6001
16                                             richard.taffet@morganlewis.com
17                                             Willard K. Tom (pro hac vice)
                                               MORGAN, LEWIS & BOCKIUS LLP
18                                             1111 Pennsylvania Avenue NW
                                               Washington, DC 20004-2541
19                                             Tel.: (202) 739-3000
                                               Fax: (202) 739 3001
20                                             willard.tom@morganlewis.com
21                                             Geoffrey T. Holtz (SBN 191370)
                                               MORGAN, LEWIS & BOCKIUS LLP
22                                             One Market, Spear Street Tower
                                               San Francisco, CA 94105-1596
23                                             Tel.: (415) 442-1000
                                               Fax: (415) 442-1001
24                                             gholtz@morganlewis.com
25                                             Attorneys for Defendant
                                               QUALCOMM INCORPORATED
26

27

28


                                         3       QC Response to FTC’s Administrative Motion
                                                         Case No. 5:17-cv-00220-LHK-NMC
